Title: From Alexander Hamilton to Rufus King, [15 February 1797]
From: Hamilton, Alexander
To: King, Rufus



[New York, February 15, 1797]
My D Sir

Geave me leave to recall to your recollection and acquaintance Mr. De Talon the bearer of this, who, as he informs me, goes to Europe on private business. I need not observe that he is an interesting man, as you know all his titles to the attention, which your situation will permit you to afford. You must not think, I forget you, because I do no write (for this is only my third letter). I am over-whelmed in professional business and have scarcely a moment for any thing else.
You will have learnt the terrible depredations which the French have committed upon our Trade in the West-Indies on the declared principle of intercepting our whole Trade with the ports of her enemies. This conduct is making the impression which might be expected though not with that electric rapidity which would have attended similar Treatment from another power. The present session of Congress is likely to be very unproductive. That body is in the situation which we foresaw certain anti executive maxims would bring them to.
Mr. Adams is President, Mr. Jefferson Vice President. Our Jacobins say they are well pleased and that the Lion & the Lamb are to lie down together. Mr. Adam’s Personal friends talk a little in the same way. Mr. Jefferson is not half so ill a man as we have been accustommed to think him. There is to be a united and a vigorous administration. Sceptics like me quietly look forward to the event—willing to hope but not prepared to believe. If Mr. Adams has Vanity to plan a plot has been laid to take hold of it. We trust his real good sense and integrity will be a sufficient shield.
Yrs. Affectly

A HamiltonFeby. 15. 1797
R King Esq

